                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY KING,                                           Case No. 18-cv-06225-WHO
                                                        Plaintiff,
                                   8
                                                                                              ORDER ADOPTING REPORT AND
                                                 v.                                           RECOMMENDATION
                                   9

                                  10     HOSPITAL COURIERS NEVADA LLC,                        Re: Dkt. No. 15
                                                        Defendant.
                                  11

                                  12          On August 8, 2019, Magistrate Judge Kandis Westmore issued a Report and
Northern District of California
 United States District Court




                                  13   Recommendation, recommending dismissal of this IFP action for failure to prosecute under

                                  14   Federal Rule of Civil Procedure 41(b) as plaintiff had – despite having ample notice and

                                  15   opportunity – failed to file a first amended complaint or otherwise respond to Judge Westmore’s

                                  16   second Order to Show Cause. Dkt. No. 15. Judge Westmore’s Report and Recommendation was

                                  17   issued on August 8, 2019 and served by mail on plaintiff. Objections were due on or before

                                  18   August 26, 2019. As of today’s date, no objection or other response has been filed by plaintiff.

                                  19          Having reviewed the record in the case, including Judge Westmore’s clear directives to

                                  20   plaintiff and plaintiff’s failure to comply with those directives, I agree with Judge Westmore’s

                                  21   Report and Recommendation and adopt it in every respect. This case is DISMISSED without

                                  22   prejudice for failure to prosecute under Rule 41(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 3, 2019

                                  25

                                  26
                                                                                                     William H. Orrick
                                  27                                                                 United States District Judge
                                  28
